Citation Nr: 0019166	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  94-45 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
chronic back disorder.

2.  Entitlement to an initial compensable evaluation for 
chondromalacia of the right knee from October 9, 1992 to 
January 25, 1996, and in excess of 10 percent on and after 
January 26, 1999. 

3.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee from October 9, 1992 to 
January 25, 1996, and in excess of 10 percent on and after 
January 26, 1999.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980, and from July 1981 to November 9, 1982.

The claims file contains a report of a February 1985 rating 
decision wherein, in pertinent part, entitlement to service 
connection for a back disorder was denied.  The veteran was 
so informed and did not file a timely appeal.

The current appeal arose from a February 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied reopening the 
previously denied claim of entitlement to service connection 
for a low back disorder; granted entitlement to service 
connection for chondromalacia of the right knee, and 
chondromalacia of the left knee, each rated as noncompensably 
disabling from October 9, 1992, the date of the veteran's 
reopened claim; and granted a separate compensable evaluation 
of 10 percent for these noncompensably evaluated disabilities 
pursuant to the criteria of 38 C.F.R. § 3.324 (1999).  

The veteran presented oral testimony before a Hearing Officer 
at the RO in March 1995, a transcript of which has been 
associated with the claims file.  




In February 1999 the RO assigned a 10 percent rating for each 
knee disability, effective January 26, 1999, the date of a VA 
examination.  Since the 10 percent ratings now assigned are 
not the maximum assignable, the issues remain on appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claims of entitlement to 
increased compensation benefits for his service-connected 
bilateral knee disabilities are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
plausible claims have been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his bilateral knee disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).




With respect to whether new and material evidence has been 
submitted to reopen the veteran's previously denied claim of 
entitlement to service connection for a low back disorder, 
the Board notes that the veteran has advised that he was 
awarded disability benefits from the Social Security 
Administration (SSA) in view of the fact that he has been 
rendered completely disabled as the result of his back.  

It does not appear that the RO made an attempt to secure the 
records utilized by the SSA in awarding the veteran 
disability benefits.  The Board is obligated to obtain the 
records utilized by the SSA in reaching its determination to 
award the veteran disability benefits.  See Graves v. 
Derwinski, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
Also, these records may have medical evidence referable to 
the veteran's knees.

Accordingly, the Board is deferring adjudication of the 
issues prepared and certified for appellate review pending a 
remand of the case to the RO for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  Thereafter the RO should readjudicate 
the claims of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a low back disorder, and 
increased evaluations for the service-
connected bilateral knee disabilities.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
















